Russell, Chief Justice.
A manufacturer of septic disposal tanks brought a petition, naming as defendants the Fulton County Board of Health, the sanitary engineer, and the inspectors of sanitary affairs, praying that the following rule or regulation adopted by said Board of Health, to wit, “ Double-unit round tanks shall in no case be used,” be declared to be unconstitutional for stated reasons, and that certain of the defendants be restrained and enjoined from representing “ expressly and by implication and indirectly that petitioner’s septic tanks . . are not up to standard requirements and are not approved and will not be approved by the County Board of Health, and are unsanitary and inferior,” and otherwise unjustly seeking to injure petitioner in his trade and business. The judge granted a restraining order. The defendants demurred to the petition, and filed an answer. The plaintiff demurred to the answer. After hearing evidence the court refused an interlocutory injunction and dissolved the restraining order, but superseded the dissolution until further order *625of the court. The demurrers were considered, but not ruled on. The plaintiff excepted.
The evidence on the material question in the case, to wit, the suitability of the products prescribed by the rule of the Board of Health of Fulton County, being in sharp conflict, this case falls within the general rule that the discretion of the judge, in granting or refusing interlocutory injunctions, will not be interfered with by this court, no abuse of discretion appearing. No ruling having been made by the judge on the demurrers, none is made by this court. Judgment affirmed.

All the Justices concur.